                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

AARON PARRISH,                                  §
            Plaintiff,                          §
                                                §
v.                                              §    Civil Case No. 3:18-CV-0679-B-BK
                                                §
JAY C. ENGLISH, et al.,                         §
                                                §
                    Defendants.                 §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions

and Recommendation of the United States Magistrate Judge. Accordingly, Plaintiff’s case is

DISMISSED WITH PREJUDICE.

       SO ORDERED this 30th day of October, 2018.




                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

AARON PARRISH,                                  §
            Plaintiff,                          §
                                                §
v.                                              §   Civil Case No. 3:18-CV-00679-B-BK
                                                §
JAY C. ENGLISH, et al.,                         §
                                                §
                   Defendants.                  §



 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
              THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. Plaintiff filed objections, and the District Court has made a de novo review of those

portions of the proposed findings and recommendation to which objection was made. The

objections are overruled, and the Court ACCEPTS the Findings, Conclusions and

Recommendation of the United States Magistrate Judge. Accordingly, Plaintiff’s case is

DISMISSED WITH PREJUDICE.

       SO ORDERED this ______ day of __________________, 2018.



                                                      _________________________________
                                                     UNITED STATES DISTRICT JUDGE
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

AARON PARRISH,                               §
            Plaintiff,                       §
                                             §
v.                                           §   Civil Case No. 3:18-CV-00679-B-BK
                                             §
JAY C. ENGLISH, et al.,                      §
                                             §
                 Defendants.                 §



                                        JUDGMENT

       The Court has entered its Order Accepting the Findings, Conclusions and

Recommendation of the United States Magistrate Judge in this case. It is therefore ORDERED,

ADJUDGED AND DECREED that Plaintiff’s case is DISMISSED WITH PREJUDICE.

       SIGNED this ___ day of ________, 2018.




                                           _________________________________
                                           UNITED STATES DISTRICT JUDGE
